DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140111099 A1 (LIU; Yaohu) in view of US 20110096280 A1 (KI; DONG-HYEON et al.)

    PNG
    media_image1.png
    485
    317
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    369
    568
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    669
    589
    media_image3.png
    Greyscale

Per claim 1, Lui teaches an array substrate [21], comprising: a plurality of pixel units arranged in an array [P,PB], wherein each of the pixel units comprises a first pixel driving circuit [T1], a second pixel driving circuit [T2], and a first electrode configured to drive rotation of liquid crystal molecules [P, see paragraph 0005], and wherein the first electrode comprises a first electrode trace [electrode P] and a second electrode trace electrically insulated from each other [electrode PB]; wherein the first pixel driving circuit is electrically connected to the first electrode trace [see figure 3], and the second pixel driving circuit is electrically connected to the second electrode trace [see figure 3].  
Per claim 11, Lui teaches an array substrate [21], comprising: a plurality of pixel units arranged in an array [P,PB], wherein each of the pixel units comprises a first pixel driving circuit [T1], a second pixel driving circuit [T2], and a first electrode configured to drive rotation of liquid crystal molecules [P, see paragraph 0005], and wherein the first electrode comprises a first electrode trace [electrode P] and a second electrode trace electrically insulated from each other [electrode PB]; wherein the first pixel driving circuit is electrically connected to the first electrode trace [see figure 3], and the second pixel driving circuit is electrically connected to the second electrode trace [see figure 3].  
Lui does not explicitly mention that the pixel electrodes are transparent.  However, it was common knowledge to use transparent materials to form the pixel electrodes.  Reduced noise and increased aperture ratio would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Regarding the newly added limitations, Lui teaches the first electrode trace comprises a plurality of first connecting lines disposed at ends of the first main lines and extending in different directions [vertical portions], respectively, and the second electrode trace comprises a plurality of second connecting lines disposed at ends of the second main lines and extending in different directions, respectively [vertical portions]; wherein the first main lines are electrically connected to the first pixel driving circuit through the first connecting lines [see horizontal portions], and the second main lines are electrically connected to the second pixel driving circuit through the second connecting lines [horizontal portions].  Lui lacks a plurality of first main line and a plurality of second main lines.  However, Ki teaches first and second main lines at the ends of first and second connecting lines and extending in different directions.  Improved contrast would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Ki with Lui.
Per claim 11, Lui does not explicitly mention a color filter substrate.  However, common knowledge teaches a color filter substrate for improving color volume.  Therefore, prior to the 
Per claims 3 and 13, Lui teaches the array substrate of claim 1, wherein the first electrode trace and the second electrode trace are alternately arranged [see figure 3].  
Per claims 4 and 14, Lui teaches the array substrate of claim 1, wherein the first electrode trace is located at a side of the second electrode trace [see figure 3].  
Per claims 5 and 15, Lui teaches the array substrate of claim 1, wherein the first pixel driving circuit comprises at least a first thin-film transistor [T1], and the second pixel driving circuit comprises at least a second thin-film transistor [T2], and wherein the first thin-film transistor and the second thin-film transistor are disposed at two sides of the first transparent electrode, respectively [top side and bottom side, see figure 3].  
Per claims 6 and 16, Lui teaches the array substrate of claim 1, further comprising a driving circuit configured to provide a row driving scan signal [G1], and wherein the first driving pixel circuit and the second driving pixel circuit are connected to a same row driving scan signal line [the pixel row for T1 and T2 is the same row as the pixel electrodes are interlaced].  
[21]; a thin-film transistor array disposed on the substrate [see paragraph 0009], wherein the thin-film transistor array comprises a first thin-film transistor [T1] and a second thin-film transistor [T2]; a planarization layer disposed on the thin-film transistor array [25]; a second transparent electrode layer disposed on the planarization layer [P].  
Lui lacks, but common knowledge teaches, an interlayer dielectric layer disposed on the second transparent Page 17of21electrode layer; and a first transparent electrode layer disposed on the interlayer dielectric layer, wherein the first transparent electrode layer comprises the first transparent electrode; wherein the first electrode trace is electrically connected to a first drain of the first thin-film transistor thought a first via hole, and the second electrode trace is electrically connected to a second drain of the second thin-film transistor thought a second via hole.  Simplified manufacturing and reduce optical noise would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claims 8 and 18, Lui teaches the array substrate of claim 7, wherein each of the first via hole and the second via hole extends through the interlayer dielectric layer and the planarization layer [inherent to the combination above in order to connect the pixel electrodes to the source electrodes].  
Per claims 9 and 19, Lui teaches the array substrate of claim 1, wherein number of the first electrode trace is the same as number of the second electrode trace [see figure 3].  
Per claims 10 and 20, Lui teaches the array substrate of claim 1.  Lui does not explicitly mention, but common knowledge teaches the pixel units each are one of a red pixel unit, a green pixel unit, and a blue pixel unit.  Improved color volume would have been an expected benefit.  .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-11, and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871